 



Exhibit 10.1
SERVICES AND LICENSE AGREEMENT
     This Services and License Agreement (the “Agreement”) is entered into on
April 27, 2007 between THE PRINCETON REVIEW, INC., a Delaware corporation
(“TPR”), and Higher Edge Marketing Services, Inc., a California corporation
(“Licensee”).
RECITALS
     A. TPR has operated a division that develops and sells to post-secondary
educational institutions (“Educational Institutions”) (i) advertising in the TPR
Website and Vanity Books (as defined below); and (ii) the names and certain
other data of students who have consented to have their personal information
furnished by TPR to the Educational Institutions in which they have expressed
interest (“Opt-In Students”). Together, clauses (i) and (ii) constitute the
“Marketing Services” business.
     B. Licensee desires to provide (i) accounts receivable management and
collection services, (ii) sales, marketing and promotional services to
Educational Institutions and related contract management, and (iii) fulfillment
and delivery of leads to Educational Institutions (collectively, the “Licensee
Business”) to TPR in connection with the Marketing Services business.
     C. TPR desires to engage Licensee to provide services in connection with
the Marketing Services business, and Licensee desires to provide such services
in exchange for a share of revenues received by TPR from the Marketing Services
business, and the parties desire to set forth the terms and conditions of their
business relationship with respect to certain future business activities.
AGREEMENT
     1. Definitions. In this Agreement:
          1.1 “Accounts Receivable” means amounts billed by TPR to customers
under a contract as of the date hereof which remain unpaid as of the date
hereof.
          1.2 “Aggregate PTO Value” means the aggregate dollar value of the paid
time off accrued by the Transferred Employees (as defined in Section 5.1) during
their employment by TPR and not used as of the date hereof.
          1.3 “AS Tech Contracts” means those contracts set forth on
Schedule 1.3 attached hereto.
          1.4 “AS Tech Contract Receipts” means actual amounts received by TPR
pursuant to each AS Tech Contract after April 1, 2007.
          1.5 “Business Information” means the items specified in Schedule 1.5
attached hereto.
          1.6 “Completed Marketing Contract” means a contract for Marketing
Services which has been fully performed by TPR as of April 1, 2007.

1



--------------------------------------------------------------------------------



 



          1.7 “Completed Marketing Contract Receipts” means actual amounts
received by TPR pursuant to each Completed Marketing Contract after April 1,
2007.
          1.8 “Contracts” means the AS Tech Contracts, the Completed Marketing
Contracts, the Contracts in Progress and the New Contracts.
          1.9 “Contract In Progress” means a contract for Marketing Services
which has not been fully performed as of the date hereof and which is set forth
on Schedule 1.9 attached hereto.
          1.10 “Contract in Progress Receipts” means actual amounts received by
TPR pursuant to a Contract in Progress after April 1, 2007.
          1.11 “License Agreement” means the Prospect Manager License Agreement
dated February 16, 2007, attached hereto as Exhibit A, pursuant to which MRU
Holdings, Inc. has granted to TPR a nonexclusive license to use and to
sublicense the use of the Prospect Manager software module.
          1.12 “Marks” means the TPR-owned trademarks and service marks shown in
Schedule 1.12 to this Agreement.
          1.13 “Materials” means tangible marketing materials, contract forms,
advertising, and other materials developed for or historically used in
connection with the Marketing Services business, including any translations or
other modifications.
          1.14 “Net Licensee Receipts” means (i) actual amounts received by
Licensee pursuant to each New Contract, minus cash commissions and royalties
paid by Licensee under approved arrangements with third-party traffic providers,
plus (ii) any amount paid by TPR to Licensee pursuant to Section 4.1(b).
          1.15 “New Contract” means a contract entered into after the date
hereof between Licensee and any Educational Institution pursuant to which
Licensee shall provide Marketing Services.
          1.16 “Prospect Manager” means the web-based software module owned by
MRU Holdings, Inc. and licensed to TPR pursuant to the License Agreement and
which is designed to assist admissions officers in marketing themselves and
managing inquiries and communications with Opt-In Students.
          1.17 “TPR Website” means the Internet website at which TPR enables
students to interact with Educational Institutions.
          1.18 “Vanity Books” means the titles listed in Schedule 1.18.
     2. Licensee Services.
          2.1 Completed Contracts. Licensee will manage TPR’s relationships
under each AS Tech Contract and Completed Marketing Contract and use its
reasonable best efforts to take necessary actions to assist TPR with the
collection of Accounts Receivable on behalf of TPR arising under each such
contract.

2



--------------------------------------------------------------------------------



 



          2.2 Contracts in Progress. Licensee will manage TPR’s relationships
under each Contract in Progress and use its reasonable best efforts to perform
or manage the performance of each of TPR’s obligations under each Contract in
Progress, including, without limitation, the provision of all Marketing Services
and the management and collection of Accounts Receivable on behalf of TPR
arising under each Contract in Progress.
          2.3 New Contracts. Licensee will use its reasonable best efforts to
enter into New Contracts with Educational Institutions to provide the Marketing
Services. Licensee will provide TPR with written notice and a copy of each New
Contract within 10 days of execution. Licensee shall use a template or form of
customer contract substantially similar to a form that has been reviewed and
approved by TPR.
          2.4 Additional Obligations.
               a. Licensee will develop and implement all sales, promotion, and
marketing activities related to the Marketing Services business.
               b. Licensee will provide all account management with respect to
the Contracts (including assistance with collection of information for school
profile pages).
               c. Licensee will provide all billing and collection services for
each New Contract.
               d. Licensee will create a repository of all selling, marketing
and implementation materials (including all variations of email campaigns) that
use the TPR name or mark (“Marketing Materials”).
               e. Licensee agrees that upon request TPR shall have the right to
review the Marketing Materials at any time and to notify Licensee of its
disapproval of any materials. Licensee shall promptly cease using any Marketing
Materials that TPR has disapproved. If TPR disapproves three or more items
within any 12-month period, TPR may require that Licensee obtain prior approval
of all Marketing Materials before their use. TPR’s approval will not be
unreasonably withheld or unduly delayed.
               f. Licensee will obtain TPR’s prior approval of any arrangements
with third-party traffic providers to drive web users to the TPR Website. TPR
will not withhold its approval unless, in TPR’s reasonable judgment, the
arrangement is likely to conflict with or interfere with any existing or
anticipated arrangements between TPR and the third party or any other third
party.
     3. TPR Services.
          3.1 Vanity Books. TPR will use its reasonable best efforts (i) to
continue to publish the Vanity Books, subject to the publishing decisions of the
publisher of such books, or (ii) in the event that such Vanity Books are no
longer being published, to provide substantially similar advertising inventory
in new vanity books as has historically been provided. TPR will notify Licensee
of the deadlines for advertising sales and submission of materials within
15 days after TPR becomes aware of the deadlines.
          3.2 Trade Shows. If TPR is exhibiting at a trade show, TPR will
provide Licensee space in TPR’s booth to promote the Marketing Services business
at no cost to

3



--------------------------------------------------------------------------------



 



Licensee. TPR will have no obligation to provide or subsidize trade show space
for Licensee at any show at which TPR is not otherwise exhibiting on its own.
          3.3 Facility. TPR will provide Licensee with office space at TPR’s
headquarters office and its San Francisco office for use by up to 20 employees
of Licensee for the sole purpose of performing Licensee’s obligations hereunder;
provided that TPR will not be obligated to provide Licensee more space, access
or support than historically provided by TPR for the Marketing Services business
and its employees working for such business. TPR will provide the Licensee’s
employees with a desk, phones, and computer support similar to the support
provided to full-time employees of TPR. TPR will have the right to refuse or
limit access to the facility if it reasonably determines that the actions of any
of the Licensee’s employees do not comply with the laws, rules and regulations
applicable to the use of the facility.
          3.4 Unused Materials. TPR will deliver to Licensee at Licensee’s
direction TPR’s inventory of unused Materials as of the date hereof. TPR shall
provide the Materials to Licensee at no charge except for the reasonable cost of
shipping, if any. TPR will have no responsibility for developing or providing
any Materials to Licensee after the date hereof.
          3.5 TPR Website Commitments. The parties acknowledge that the TPR
Website is the principal means of developing leads to be sold to customers of
the Marketing Services business. Accordingly:
               a. TPR will use its reasonable best efforts (i) to host all web
systems necessary for maintaining the TPR Website in form and at levels
substantially similar to those historically provided for the Marketing Services
business prior to the date hereof and (ii) to maintain availability at 99.0% or
greater for the TPR Website and 99.5% for Prospect Manager; provided that TPR
will not be responsible for any failure to provide availability of Prospect
Manager if such failure arises from the actions of Licensee or modifications
made by Licensee to Prospect Manager. TPR’s performance against these service
levels shall be measured monthly.
               b. TPR will use its reasonable efforts to increase site traffic
levels for the overall TPR Website, registered users and “recruiter” opt-ins in
a manner consistent with historical efforts.
               c. TPR shall provide Licensee with access to the technological
capacity to send outbound email at substantially the same volume historically
available to the Marketing Services business prior to the date hereof. TPR shall
make additional capacity available to the Licensee in reasonable proportion to
revenue growth of the Marketing Services business after the date hereof.
               d. TPR will update school profile pages within 5 days after its
receipt of a change request by the customer, and shall maintain other TPR
Website content consistent with TPR’s past practice for the Marketing Services
business. TPR will continue to support the products currently provided through
the Marketing Services business, with current TPR Website placement and
inventory levels (e.g., School Says profiles, Featured Schools, Enhanced Search,
any other ads and sponsorship links, etc.).
               e. TPR will provide Licensee with access to a tool or other
procedure that allows Licensee employees to migrate inquiry forms, deliver email
campaigns, and update/correct client profile data items without assistance from
TPR personnel. TPR will

4



--------------------------------------------------------------------------------



 



provide such access as soon as practicable but is under no specific deadline.
Upon delivery of the tool, TPR will have no further obligation under
Section 3.5(e).
               f. TPR will consult with Licensee before making any material
change its privacy policy for TPR Website users that adversely affects the
Marketing Services business, but any change shall be in TPR’s sole and absolute
discretion. If access and use of user data changes in a manner that adversely
affects the Marketing Services business, TPR and Licensee agree to negotiate in
good faith the royalty provisions or other terms of this Agreement in order to
address such effects.
               g. TPR will give Licensee an opportunity to provide feedback on
proposed material changes in the design, roadmap and plan of record of the TPR
Website relating to the Marketing Services business. TPR and Licensee shall
consult with each other in good faith regarding any proposed or actual changes
or additions to the TPR Website that may reasonably be expected to affect the
operation of the Marketing Services business.
               h. TPR shall provide to Licensee an informal annual report
(i) listing TPR’s current and anticipated product offerings; (ii) describing in
summary form how TPR plans to implement any new product offerings;
(iii) specifying the products which Licensee may market and sell in connection
with the Marketing Services business; and (iv) describing in summary form the
support that TPR will provide for such marketing activities.
          3.6 No Representation. TPR makes no representation or warranty with
respect to the Materials or any AS Tech Contract, Completed Marketing Contract,
Contract in Progress or any Account Receivable.
     4. Payments and Reports.
          4.1 TPR Payments.
               a. Collection Payments. In consideration for Licensee’s
collection services with respect to the AS Tech Contracts, Completed Marketing
Contracts and Contracts in Progress, TPR shall pay Licensee an amount in cash
equal to 12% of the AS Tech Contract Receipts, Completed Marketing Contract
Receipts and Contract in Progress Receipts, respectively.
               b. Contracts in Progress. In consideration for its efforts in
obtaining the Contracts in Progress, TPR shall retain 40% of the Contract in
Progress Receipts with respect to each Contract in Progress. The remaining 60%
of the Contract in Progress Receipts with respect to each such Contract in
Progress shall be allocated between TPR and the Licensee proportionately based
on the percentage of the Marketing Services delivered by each party under such
Contract in Progress; provided that the maximum amount of Licensee’s portion of
the Contract in Progress Receipts shall be $676,055.60, and TPR shall pay the
Licensee such amount solely by paying the Licensee an amount in cash equal to
44% of the AS Tech Contract Receipts until Licensee has received such amount,
after which TPR shall have no further obligation to pay Licensee under this
Section 4.1(b). The amounts paid by TPR to the Licensee pursuant to the prior
sentence from the AS Tech Contract Receipts is in addition to the payment set
forth in Section 4.1(a) above.
               c. Payment Procedures. Except as otherwise provided in
Section 14, TPR will pay the amounts set forth in this section within 30 days
after receipt of the funds by

5



--------------------------------------------------------------------------------



 



TPR to an account designated by Licensee in writing.
          4.2 Licensee Payments.
               a. Royalty. In consideration for TPR’s performance of its
obligations under this Agreement in connection with the Contracts in Progress,
the New Contracts and the licenses granted in Section 6 and 7 of this Agreement,
Licensee will pay TPR the following share of Net Licensee Receipts, subject to
the annual minimums specified in the Minimum Payments Table in Section 4.2(c)
below:

          Net Licensee Receipts for Calendar Year   TPR Share of Net Revenues
First $4M in 2007
    35 %
First $4M in 2008
    45 %
First $4M in 2009 and thereafter
    50 %
$4M to $10M in any year
    50 %
$10M to $20M in any year
    40 %
$20M and above in any year
    30 %

               b. Receipts from Non-TPR Sources. In addition to the other
payments required by this Agreement, Licensee will pay TPR a royalty of 5% of
all receipts received by Licensee that are generated from the sales of any
product, good or service of any type to any Educational Institution.
               c. Minimum Payments. Notwithstanding Sections 4.2(a) and 4.2(b)
above, each year during the term of this Agreement Licensee will pay TPR the
greater of (i) the minimum payments set forth on Schedule 4.2(c) attached hereto
for calendar years 2007-2013 (the “Minimum Payments”) and (ii) the aggregate
amount Licensee is obligated to pay TPR pursuant to Sections 4.2(a) and 4.2(b).
Licensee shall pay the Minimum Payments as follows:
                    (i) To the extent that Licensee has not paid TPR at least
$200,000 pursuant to Sections 4.2(a) and 4.2(b) from the date hereof until
September 30, 2007, the Licensee shall pay TPR by October 10, 2007 the amount by
which $200,000 exceeds the actual amounts paid by Licensee as of September 30,
2007.
                    (ii) To the extent that Licensee has not paid TPR at least
$780,619 pursuant to Sections 4.2(a), 4.2(b) and 4.2(c)(i) from the date hereof
until December 31, 2007, the Licensee shall pay TPR by January 1, 2008 the
amount by which $780,619 exceeds the actual amounts paid by Licensee as of
December 31, 2007.
                    (iii) Beginning January 1, 2008, Licensee shall pay TPR the
Minimum Payments quarterly for the rest of the term of this Agreement in
accordance with the following sentence. To the extent that by the last day of
any fiscal quarter Licensee has not paid TPR an amount equal to one-quarter of
the applicable annual Minimum Payment (“Quarterly Minimum”) for such quarter
pursuant to Sections 4.2(a) and 4.2(b), the Licensee shall pay TPR within
10 days of the end of such quarter the amount by which the Quarterly Minimum
exceeds the actual amounts paid during such quarter.
          4.3 Reports. Within 10 days after the end of each calendar month,
Licensee shall submit a report in a form prescribed by or acceptable to TPR,
showing the cumulative Net

6



--------------------------------------------------------------------------------



 



Licensee Receipts for the applicable period of the calendar year and the
royalties then due to TPR hereunder.
          4.4 Due Date. Licensee shall pay to TPR the payments set forth in
Sections 4.2(a) and (b) monthly no later than 15 days after the end of each
calendar month.
          4.5 Delinquency. If any amounts owed to TPR by Licensee are not paid
in full by the due date, TPR will have the right to charge a fee equal to 10% of
the overdue amount to reimburse TPR for its administrative costs related to the
delinquency. In addition, the overdue amount shall bear interest at the annual
rate of 18% (or the maximum rate permitted by applicable law, if less than 18%)
from the date such amount was due until paid in full. Unpaid interest charges
shall be compounded annually.
          4.6 Payments in United States Currency. Licensee shall make all
payments to TPR in U.S. dollars. For purposes of calculating any payments
requiring conversion to U.S. dollars, local currency shall be converted to U.S.
dollars at the New York selling rate for U.S. dollars quoted by The Wall Street
Journal for the last business day of the month preceding the month in which the
payment is due. Licensee shall bear the expense of any foreign exchange levy
imposed on the purchase of U.S. dollars to comply with this provision.
          4.7 Taxes. All payments hereunder shall be made without deduction for
any taxes, except that a paying party shall deduct and pay to the appropriate
government authority, on behalf of the payee, any taxes which may be owed by
such payee and which payor is obligated by law to withhold. Payor shall provide
payee with official receipts or other evidence of payment from such taxing
authorities. If payor fails to withhold or to pay such taxes, payor shall
indemnify payee for any loss or liability (including penalties, interest, and
expenses) occasioned by payor’s failure to withhold or to pay any taxes as
required by law. All other taxes and duties imposed now or in the future on
payments by payor to payee, including but not limited to stamp taxes,
value-added taxes, consumption taxes, and sales taxes, shall be solely payor’s
responsibility.
     5. Employees.
          5.1 Transferred Employees. Licensee shall offer and agree, or shall
have offered and agreed, to hire each person set forth on Schedule 5.1 to this
Agreement (each, a “Transferred Employee”) effective as of April 13, 2007 at a
level of compensation and benefits substantially similar to that of such
Transferred Employee while at TPR. Licensee shall have no responsibility with
respect to the re-assignment or termination of any employee of TPR’s Admissions
Services division who is not listed in Schedule 5.1.
          5.2 Paid Time Off. Licensee will credit each Transferred Employee with
the amount of his or her unused, accrued paid time off with TPR as of the date
hereof. No later than 60 days after the date hereof, TPR shall pay Licensee the
Aggregate PTO Value.
          5.3 Accrued Compensation. TPR shall remain liable for (i) bonuses
earned by the Transferred Employees through December 31, 2006 and
(ii) commissions earned by the Transferred Employees from January 1, 2007
through the date hereof to the extent not already paid by TPR.

7



--------------------------------------------------------------------------------



 



     6. Prospect Manager.
          6.1 License. TPR hereby grants Licensee a nonexclusive, world-wide,
nontransferable, non-sublicensable license to reproduce, publicly display,
publicly perform, install, execute, operate, internally transmit and otherwise
use the Prospect Manager solely for its use in connection with the Marketing
Services business. TPR shall provide Licensee with a number of client access
licenses sufficient for providing access to Licensee’s employees solely for
Licensee’s internal use. Licensee shall use Prospect Manager only in accordance
with the terms and conditions of this Agreement and the License Agreement. This
license will terminate automatically if this Agreement or the License Agreement
terminates. In addition, TPR may terminate this license without terminating this
Agreement if Licensee takes any action or omits to take any action that would
cause TPR to be in breach of the License Agreement and fails to cure within the
time provided by the License Agreement.
          6.2 General Intent. The intent of this Section 6 is to enable
Licensee, after the date hereof, to use Prospect Manager for the Marketing
Services business in substantially the same manner that Prospect Manager was
used by TPR prior to the date hereof.
          6.3 Modifications. TPR will consider in good faith any proposed
modifications to Prospect Manager that Licensee may suggest from time to time
(“Modifications”), to the extent TPR determines them appropriate for the
Marketing Services business. Upon reasonable request, TPR may (but shall have no
obligation to) give Licensee access to the Prospect Manager source code to
facilitate Modifications consistent with this section. Licensee acknowledges
TPR’s obligation to disclose any such Modifications to MRU Holdings, Inc. and
Licensee agrees to assign to MRU Holdings, Inc. any and all rights of Licensee
in any Modifications, provided that Licensee shall have a license as provided in
Section 6.1 to use such Modifications on the terms of this Agreement and the
License Agreement. Except as specified above, Licensee shall not copy,
duplicate, disassemble, decompile, or reverse engineer the Prospect Manager
software.
     7. Trademark License.
          7.1 License. TPR hereby grants to Licensee, subject to the terms of
this License, a non-exclusive, world-wide, non-transferable, royalty-free
terminable license, without the right to sublicense, to use the Marks solely in
connection with the Marketing Services business while this Agreement is in
effect. Licensee may represent to others in conjunction with Licensee’s legal
name that Licensee is “doing business as Princeton Review Marketing Services,”
provided that Licensee’s business checks, payroll records, stationery,
contracts, business licenses, etc. do not give the impression that Licensee is
an affiliate of TPR. At TPR’s request, Licensee shall identify itself to others
as an independent contractor operating under license from TPR.
          7.2 Use of Marks. All use of the Marks by Licensee shall cease
immediately upon the termination of this Agreement for any reason. Licensee
shall not, during or after the term of this Agreement, attack, challenge or
oppose the validity of, or TPR’s rights in, or TPR’s registration of, the Marks.
Licensee shall not attempt to register the Marks or any trademark which includes
or is so similar to, or so nearly resembles the Marks, as to be likely to cause
deception or confusion with the Marks.
          7.3 Infringement. Licensee agrees to give notice promptly in writing
to TPR of any infringement or suspected or threatened infringement by a third
party of the Marks which

8



--------------------------------------------------------------------------------



 



it learns of at any time during the term of this Agreement. Licensee shall take
no further steps with respect to such infringement pending instructions from
TPR. TPR may decide in its sole discretion whether and what steps should be
taken to prevent or terminate infringement of the Marks, including the
institution of legal proceedings and settlement of any claim or proceeding. TPR
shall maintain sole control of any action(s) taken against infringers. Licensee
shall join as a party in any such legal proceedings where necessary for the
conduct thereof. Licensee will provide or procure reasonable assistance, such as
the furnishing of documents and information and the execution of all reasonably
necessary documents, as TPR may reasonably request.
          7.4 Quality Control. License shall use the Marks only in accordance
with good trademark practice and in strict conformity with the TPR Usage
Guidelines attached hereto as Exhibit B for all marketing activities and uses of
the Marketing Materials. Upon reasonable request of TPR, Licensee will submit
specimens of its use of the Marks to TPR for its review. If, in TPR’s reasonable
judgment, Licensee is not using the Marks in accordance with the standards and
policies set forth herein or is otherwise using the Marks in a manner that is
inconsistent with the terms of this Agreement, then TPR may give Licensee
written notice of termination of the license set forth in Section 7.1, effective
on the 30th day after receipt of such notice if Licensee fails to cure such use
to TPR’s reasonable satisfaction.
     8. Ownership.
          8.1 Trademarks. Except for the license granted under Section 7.1 of
this Agreement and subject to the terms and conditions of this Agreement, TPR
retains all right, title and interest, express or implied, in the Marks, and all
of the good will of the Marks arising from Licensee’s use shall inure solely to
the benefit of TPR. Except as expressly described in this Agreement, Licensee
shall have no rights to use the Mark or any derivative thereof. Licensee shall
not at any time, whether during the life or after expiration of this Agreement,
assert or claim any right to manufacture, sell or offer for sale or distribute
any products or offer any services under the Marks, or any trademark confusingly
similar thereto, or any trademark which may constitute a colorable imitation of
the Marks, except as provided for in this Agreement.
          8.2 Intellectual Property. Each party hereto acknowledges that all
intellectual property rights held by the other party, including, but not limited
to, all copyrights, patent rights, trade secrets, customer information,
methodologies, processes, technologies, know how, development tools or forms or
other proprietary information whether registered or not, and the goodwill
associated therewith, are valuable properties belonging to such other party, and
all rights thereto (other than those specific rights licensed hereunder of such
party or which are otherwise owned or licensed by such party) are and shall
remain the sole and exclusive property of such other party.
     9. Limited Exclusivity. While this Agreement is in effect, TPR will not
operate or license any other party to operate a business that competes with the
Licensee Business other than the Marketing Services business. Nothing in this
Agreement precludes or limits TPR from using and licensing others to use
Prospect Manager or from marketing products or services to Educational
Institutions that are not Marketing Services as defined in this Agreement.
     10. No Right to Assign or Sublicense. The licenses granted in Sections 6
and 7 apply solely to Licensee, and Licensee has no right or power to assign or
sublicense any of the rights granted thereunder to anyone else.
     11. Term. Unless sooner terminated under Section 20 below, this Agreement
will

9



--------------------------------------------------------------------------------



 



expire seven (7) years from the date of this Agreement without notice to
Licensee. Licensee shall have the opportunity to continue the relationship at
the end of the term, subject to the provisions of Section 19 below.
     12. Inspection of Books and Records. Licensee shall maintain appropriate
books and records in such a manner as to clearly and accurately show the results
of operation of the Licensee Business. All such books and records shall be open
at all reasonable times to inspection and verification by TPR or its duly
authorized representatives. TPR shall be entitled at any time during normal
business hours, on 72 hours notice, to have Licensee’s books and records
relating to this License examined or audited at TPR’s expense, and Licensee
shall cooperate fully with the persons making such examination or audit on
behalf of TPR. Licensee shall promptly pay to TPR any amount shown to be due by
the examination or audit. If an examination or audit is performed due to
Licensee’s failure to submit any reports or statements required under this
License or its failure to maintain books and records as provided herein, or if
the royalties reported by Licensee for any period of three consecutive months
are more than five percent (5%) below the actual royalties due for such period
(as determined by the examination or audit), then Licensee shall, within fifteen
(15) days following notice, pay to TPR the reasonable and customary cost of the
examination or audit as well as all royalties shown to be due. Payment and
acceptance of such amounts shall not constitute a waiver by, or prejudice any
right of, TPR to exercise any other remedy of this License, including
termination in accordance with Section 20.
     13. Inspection of Premises. TPR shall have the right at any time to inspect
the premises and equipment used by Licensee to conduct the Licensee Business, in
order to evaluate Licensee’s compliance with this Agreement.
     14. TPR Financing.
          14.1 Licensee shall have the right to borrow from TPR for use as
working capital an amount up to the aggregate AS Tech Contract Receipts, subject
to the limitation in Section 14.3 below and the following conditions: (i) TPR
shall not be required to lend Licensee more than 50% of the aggregate amount of
AS Tech Contract Receipts paid by TPR to the Licensee pursuant to Section
4.1(b); (ii) all such funds borrowed by Licensee shall accrue interest monthly
until paid to TPR at the prime rate quoted by TPR’s principal commercial bank;
and (iii) all such borrowed funds, together with accrued interest, shall be paid
to TPR no later than the first anniversary of the date hereof.
          14.2 In addition to the arrangement in Section 14.1, TPR will provide
Licensee with a line of credit which Licensee may draw down for the initial
working capital needs of the Licensee Business. Funds drawn on the line of
credit will accrue interest monthly at the annual rate of 18%. All funds drawn
on the line of credit, together with accrued interest, shall be paid to TPR no
later than 18 months from the date hereof. At TPR’s request, Licensee shall
execute a promissory note and such other documents as TPR may reasonably require
in connection with the line of credit.
          14.3 The aggregate amount of funds borrowed by Licensee under
Section 14.1 and 14.2 shall not at any time exceed $300,000.

10



--------------------------------------------------------------------------------



 



     15. Restrictions. While this Agreement is in effect:
          15.1 Licensee shall not directly or indirectly, without TPR’s prior
written consent, own, operate, engage in, be employed by, provide assistance to,
or have any interest in any other business that is similar to any of (i) the
Marketing Services business, (ii) the business of providing electronic
application tools to Educational Institutions, (iii) TPR’s test preparation
business, or (iv) any business that sells any products, goods or services to
Educational Institutions, or divert any student or customer, or prospective
student or customer, to any competitor of TPR. This provision does not preclude
Licensee from generating leads from sources other than TPR, provided that such
leads are sold only to customers of the Marketing Services business in
accordance with this Agreement.
          15.2 Except as provided in Section 5 with respect to the Transferred
Employees, neither TPR nor Licensee shall solicit the other’s employees without
the other’s consent; provided, however, that neither party shall be in breach of
this Section 15.2 with respect to any employment related discussion occurring
after the date hereof if such discussions commenced prior to the date hereof.
     16. Licensee Sale.
          16.1 TPR’s prior consent shall be required for (i) any proposed sale
by Licensee of substantially all of the assets associated with the Licensee
Business; or (ii) any proposed sale, transfer, pledge or distribution of any
direct or indirect ownership interest that would result in a change of control
of Licensee. Licensee shall furnish such information and documentation as TPR
may request concerning any such proposed transaction.
          16.2 With respect to any transaction subject to Section 16.1, TPR
shall have the first right and option to purchase or acquire the interest
proposed to be transferred. Licensee or the transferring owner shall submit to
TPR: (i) a copy of the bona fide written offer from the proposed purchaser or
other appropriate documentation setting forth all of the terms of the proposed
transaction; (ii) detailed financial information for the proposed purchaser
transferee and for any proposed guarantor of such person’s obligations; and
(iii) a detailed biographical statement (including the background of the
top-level management and controlling owners of any legal entity). For 20 days
after TPR’s receipt of such documentation, TPR shall have the right to request
additional information concerning the terms of the proposed transaction and/or
the proposed principal parties thereto. TPR may assign its right of first
refusal before or after exercising such right.
          16.3 TPR may exercise its right under Section 16.2 by notifying
Licensee in writing of its election to do so within 20 days following TPR’s
receipt of all information requested by TPR under Section 16.2 above (the
“Option Period”). If the transfer is proposed to be made pursuant to a sale, TPR
or its designee may purchase the interest to be transferred on substantially the
same financial terms and conditions offered by the third party, except that TPR
shall have the right to substitute the reasonable equivalent in U.S. dollars for
any other form of consideration offered by the third party. If the transfer is
proposed to be made by gift, bequest, or operation of law, TPR shall designate
an accounting firm of recognized international standing to act as an independent
appraiser at TPR’s expense. The appraiser shall determine the fair market value
of the interest to be transferred. TPR may purchase such interest at the fair
market value determined by the appraiser. If the proposed transfer involves
assets or interests in addition to the Licensee Business, TPR may exercise its
right as to the entire transaction or as to the Licensee Business only, and in
the latter case the sale price (or appraiser’s

11



--------------------------------------------------------------------------------



 



determination, as the case may be) shall be allocated equitably between the
Licensee Business and any other assets or interests included in the proposed
transaction.
          16.4 If TPR does not notify Licensee within the Option Period, then
the proposed transfer may be completed subject to TPR’s consent as provided in
Section 16.1, but only on the terms set forth in the written offer or statement
and only to the party therein identified. If the proposed sale, assignment or
transfer is not completed within 120 days after the expiration of the Option
Period, the offer shall be deemed withdrawn or rejected, and the provisions of
Section 16.2 shall renew and again be fully applicable.
     17. Business Information and Confidentiality.
          17.1 Use. Licensee agrees to use the Business Information in
accordance with the terms of this Agreement, the applicable TPR privacy policy
and all applicable Federal, state and local laws, ordinances, rules and
regulations relating to data privacy, personal data, transborder data flow and
data protection (collectively, the “Privacy Laws”).
          17.2 Security Measures and Security Breaches. Licensee shall use its
best efforts to maintain all appropriate standard security measures with respect
to the Business Information in its custody and control, including technical,
physical and organizational controls, and shall use its best efforts to maintain
the confidentiality, integrity and availability thereof. Licensee shall use its
best efforts to prevent unauthorized access by itself or any of its affiliates
or their respective employees, officers, directors, advisors, representatives or
other agents (each, an “Authorized Person”). If any Authorized Person misplaces
or otherwise fails to maintain possession of the Business Information or their
computer, software, access data or device, which contains any Business
Information , within a reasonable period of time (not to exceed five business
days) after Licensee becomes aware of such misplacement or failure to maintain
possession, Licensee will notify TPR’s chief privacy officer. Licensee shall
maintain computer security procedures and systems providing a standard of
protection substantially similar to that provided by TPR in the twelve months
prior to the date hereof and will give written notice to TPR of each material
change in Licensee’s security measures which would result in a standard of
protection which is less secure than that which TPR had in place with respect to
the Marketing Services business prior to the date hereof. TPR reserves the right
to review Licensee’s systems and facilities used to process Business Information
or containing TPR’s Confidential Information with appropriate notice and at
TPR’s expense, to confirm compliance with the terms of this Section 17. In the
event that there is a suspected or confirmed incident of a breach of security
which may involve Business Information, Licensee will immediately report the
circumstances to TPR’s chief privacy officer and, if requested by TPR, conduct
forensic analysis at TPR’s expense unless the security breach arose as a result
of Licensee’s breach of this Agreement, in which case the analysis shall be at
Licensee’s expense. Results of the investigation (to the extent they relate to
Business Information ) must be delivered to TPR in accordance with the
confidentiality and notice provisions of this Agreement and marked
“CONFIDENTIAL.”
          17.3 Confidentiality. TPR and Licensee recognize that, in the course
of performing the obligations contemplated by this Agreement, each of them may
have access to information considered by the other party to be confidential or
proprietary (including, without limitation, the Business Information), customer
lists and information, the terms of this Agreement and the cost of related
services, products, services, processes, trade secrets, know how, reports,
studies, business plans, forecasts and financial information of any party, or
any other information marked as confidential when delivered, but excluding the
existence of this

12



--------------------------------------------------------------------------------



 



Agreement) (collectively, “Confidential Information”). The recipient party
agrees that it shall hold in strict confidence all Confidential Information of
the other party and shall use such Confidential Information solely to perform
its obligations under this Agreement. The recipient party shall use reasonable
efforts to maintain the confidentiality of Confidential Information and in no
event in a manner less protective than the manner in which it treats its own
Confidential Information. The foregoing restrictions do not apply to information
that: (a) is already known by the recipient party or its representatives or
affiliates and not subject to an obligation of confidentiality other than under
this Agreement, (b) is publicly known or becomes publicly known through no
unauthorized act of the recipient party, its representatives or affiliates,
(c) is received from a third party (provided that such third party is not known
by the recipient party or its representatives or affiliates to be prohibited
from disclosing such information) or (d) is independently developed by the
recipient party, its representatives or its affiliates without use of the
disclosing party’s Confidential Information. If Confidential Information is in
the opinion of such party’s counsel required to be disclosed pursuant to law,
any regulation, including regulations of any officially recognized securities
exchange, a decision of the courts or a requirement of any other governmental
authority, such Confidential Information may be disclosed pursuant to such
requirement so long as the recipient party provides the disclosing party with
timely prior written notice of the requirement, to the extent such notice is
permitted by law, rule or regulation, and reasonably coordinates with the
disclosing party in an effort to limit the nature and scope of such required
disclosure.
     18. Compliance With Laws. Licensee shall conduct the Licensee Business in
accordance with all applicable laws and regulations and at its own expense
obtain and maintain all required permits, certificates, and licenses.
     19. Renewal. Licensee shall have the option to renew the rights granted
under this Agreement when the term expires, subject to the following conditions:
          19.1 Licensee must give written notice to TPR of Licensee’s intention
to continue the services provided hereunder no later than 180 days, and no
earlier than one year, before this Agreement expires.
          19.2 At the time of giving notice and at the expiration of this
Agreement, there must be no uncured material default of this Agreement by
Licensee, and Licensee must have a satisfactory record of customer service and
compliance with this Agreement during the expiring term.
          19.3 No later than 60 days before this Agreement expires, Licensee
must execute a renewal license agreement. Provided that Licensee generated
revenues hereunder sufficient to pay royalties in excess of the Minimum Payment
in the final two years of the term, the following provisions of this Agreement
will be preserved in the renewal agreement: (i) the licenses to use Prospect
Manager and the Marks in Sections 6 and 7; (ii) the royalty rates in
Section 4(a); (iii) the exclusivity granted in Section 9; (iv) the restrictions
is Section 15 and (v) the confidentiality obligations in Section 17. TPR and
Licensee shall establish a new Minimum Payment schedule, provided that the
Minimum Payment shall not increase at a rate greater than the increase in the
rate of actual revenues generated by Licensee hereunder over the last two years
of this Agreement. The term of the renewal agreement will be three years from
the date of expiration of this Agreement.
          19.4 Licensee shall reimburse TPR for its reasonable expenses incurred
in connection with the conditions set out in this Section 19.1, including any
attorneys’ fees and/or

13



--------------------------------------------------------------------------------



 



travel costs for TPR’s representatives to meet with Licensee and to review
Licensee’s operations.
          19.5 Licensee and TPR shall execute a mutual general release of
claims, except with respect to calculation and payment of amounts due under this
Agreement.
     20. Termination by TPR. In addition to its other rights to terminate this
Agreement, TPR may terminate this Agreement if any of the following conditions
occurs, by giving Licensee written notice of termination:
          20.1 Licensee fails to make any payment to TPR when due, or fails to
submit to TPR when due any report required pursuant to this Agreement, and the
default is not fully cured within 15 days after TPR gives notice of the default
to Licensee;
          20.2 Licensee or its principal owner is declared or becomes insolvent
or bankrupt or makes an assignment for the benefit of creditors, or a receiver
is appointed for Licensee’s or its principal owner’s assets or business, or a
proceeding is commenced by or against Licensee or its principal owner for
appointment of a receiver or for a reorganization or similar arrangement under
any applicable law and, if involuntary, such proceeding is not dismissed within
60 days of the filing thereof;
          20.3 Licensee or any direct or indirect owner of Licensee transfers
any interest except in accordance with the terms of Section 16;
          20.4 Licensee abandons the Licensee Business;
          20.5 Licensee or any officer, director, or direct or indirect owner of
Licensee: commits any act which demonstrably threatens TPR’s reputation or the
goodwill of the Marks; or pleads guilty to or is convicted of a felony;
          20.6 Licensee fails to cure a material breach of Section 17 of this
Agreement within 15 days after notice of default;
          20.7 Licensee refuses to permit an inspection of its premises or an
examination or audit of any of the books, records, or financial statements of
the Licensee Business under Sections 12 or 13 of this Agreement;
          20.8 Licensee at any time submits any report or statement which
Licensee knows or should know to be false or misleading;
          20.9 Licensee receives any notice that its business operations are in
violation of applicable laws and regulations and Licensee fails to cure the
violation promptly. This shall not prevent Licensee from contesting in good
faith the validity or applicability of any purported legal obligation to the
extent and in the manner permitted by law;
          20.10 Licensee purports to assign or sublicense any rights hereunder
without TPR’s prior approval; or
          20.11 Licensee takes any action or omits to take any action that
causes a breach of the License Agreement and fails to cure within the time
provided by the License Agreement.

14



--------------------------------------------------------------------------------



 



          20.12 Licensee fails to comply with any material provision of this
Agreement not otherwise specifically referred to in this Section 20 and such
default is not cured within 30 days after TPR gives written notice of default to
Licensee.
     21. Obligations on Expiration or Termination. Upon expiration or
termination of this Agreement:
          21.1 Licensee shall immediately cease to use the Marks and the phrase
“doing business as Princeton Review Marketing Services”;
          21.2 TPR may immediately cancel all user IDs and passwords issued to
Licensee for Prospect Manager;
          21.3 Licensee shall cease use of the Business Information and turn
over to TPR all Confidential Information of TPR in Licensee’s possession or
control;
          21.4 Licensee shall remain liable for payment of royalties accrued
through the effective date of expiration or termination. In addition, in the
event of termination for default by Licensee, Licensee shall pay to TPR as
liquidated damages any remaining Minimum Payments specified in Section 4.2. If
Licensee proves to TPR’s satisfaction that Licensee is unable to complete the
Minimum Payments, then at TPR’s request, Licensee shall assign to TPR or its
designee all then-existing uncompleted contracts with customers of the Marketing
Services business;
          21.5 Licensee shall grant TPR a world-wide, nonexclusive, fully paid,
nontransferable license to reproduce, distribute, make derivative works of, and
publicly display and perform any advertising material or other material, tool or
product created by Licensee for use in the Licensee Business, and a world-wide,
non-exclusive, fully paid, non-transferable license to use any of Licensee’s
trademarks contained in such material, tool or product. Licensee shall retain
all its rights, including copyright, trademark and other intellectual property
rights, if any, in and to such material, tool or product.
          21.6 Licensee shall take all other actions reasonably requested by TPR
to facilitate an orderly transition of the services provided hereunder back to
TPR or to its designee and shall take all other actions reasonably requested by
TPR to assist TPR in securing the ownership and use of such Inventions and all
other intellectual property created hereunder.
     22. Insurance and Indemnification.
          22.1 Insurance. Licensee has sole responsibility for all loss or
damage arising out of or relating to the operation of the Licensee Business, or
arising out of the acts or omissions of Licensee or any of its owners, officers,
agents, employees, servants or contractors. Licensee shall obtain, at its own
cost and expense, and at all times during the term of this Agreement shall
maintain in full force and effect a commercial general liability policy with
coverage limits of not less than $3 million per claim and no more than customary
policy exclusions. The insurance policies shall expressly insure and protect TPR
and its affiliates as additional named insureds. Licensee shall furnish to TPR
certificates of insurance evidencing the proper types and minimum amounts of
required coverage. All certificates shall expressly provide that no less than
thirty (30) days prior written notice shall be given TPR in the event of
material alteration to or cancellation or non-renewal of the coverages evidenced
by such certificates.

15



--------------------------------------------------------------------------------



 



          22.2 Indemnification. Licensee shall indemnify and hold TPR harmless
against and from any and all claims, loss, damages or liability, including
attorneys’ fees and costs of defense, arising out of or relating to the
operation of the Licensee Business or any breach of this Agreement by Licensee.
TPR shall give Licensee reasonable notice of any suit or action instituted or
threatened against TPR for which TPR intends to seek indemnification hereunder.
TPR shall have the right to direct and control the defense and settlement of any
such suit or action, but Licensee shall have the right to participate in the
defense with counsel of its own choosing, at Licensee’s expense. Licensee’s
obligation under this indemnity will survive the termination of this Agreement
and is not limited to the policy limits of any applicable insurance coverage.
Licensee shall have no obligation to indemnify TPR for any security breach,
privacy policy violation, or other third party claim resulting solely from any
act or omission by TPR.
     23. General Provisions.
          23.1 No implied waiver. No delay or failure by TPR to exercise any
right hereunder or to take action on account of any default by Licensee, whether
in a single instance or repeatedly, shall constitute a waiver of such right or
of such default or of the performance required of Licensee hereunder.
          23.2 Invalidity. If any provision of this License is deemed by a court
or arbitrator to be invalid or unenforceable, either in its entirety or
partially, or because of its application to particular circumstances, the
invalid provision shall be deemed modified to the extent necessary to render
such provision valid or inapplicable, or to be eliminated from this License, if
required, and this License shall be construed and enforced as if such provision
had been originally so modified or eliminated.
          23.3 Entire Agreement. This Agreement and the attached Schedules
constitute the entire agreement and understanding of the parties with respect to
the subject matter hereof. This Agreement may be modified only by a written
document executed by authorized representatives of TPR and Licensee. This
Agreement supersedes any prior written or oral agreements, representations,
negotiations, or correspondence concerning the subject matter of this Agreement.
          23.4 Survival of Obligations. All obligations and agreements of
Licensee that expressly or by implication are to be performed after the
expiration or termination of this Agreement shall survive such expiration or
termination.
          23.5 Relationship of the Parties. This Agreement does not create the
relationship of principal and agent, joint venturers, or partners between TPR
and Licensee, and in no circumstances shall Licensee be considered an agent of
TPR. Licensee agrees that it will do nothing to give the impression that it has
the authority to create any obligation on behalf of or in the name of TPR.
          23.6 Governing Law. The law of the State of New York, U.S.A. shall
govern any claim or controversy regarding the making, entering into,
performance, interpretation or enforcement of this Agreement, without giving
effect to New York conflict-of-law rules. However, any issue regarding
arbitrability or enforcement of Section 23.7 shall be governed by the Federal
Arbitration Act.
          23.7 Arbitration. Except as provided in Section 23.8, all claims and
controversies relating to this Agreement shall be submitted to arbitration
pursuant to the then-

16



--------------------------------------------------------------------------------



 



prevailing Commercial Arbitration Rules of the American Arbitration Association
(the “Rules”) before a single arbitrator chosen by the parties, but if the
parties cannot agree, then chosen as provided in the Rules. The arbitration
proceeding shall be held at the office of the American Arbitration Association
closest to TPR’s principal place of business. The proceedings and all documents
submitted in connection therewith shall be in the English language. The
arbitrator may make any award or awards or enter such order or orders, including
an injunction or specific performance, as may be deemed appropriate by the
arbitrator. Except as provided in Section 23.8, such award or awards shall be
the sole remedy between the parties hereto regarding any claims, counter-claims,
issues, or accounting presented or pled to the arbitrator. All awards shall be
promptly payable in United States dollars, free of any tax deduction or offset;
and any costs, fees, or taxes incident to enforcing such award shall, in the
maximum permitted by law, be charged against the party resisting such
enforcement. Judgment on the award may be entered by either party in any court
of competent jurisdiction. The award shall include interest from the date of any
damages incurred as a result of a breach of this License until the award is paid
in full, at a rate to be fixed by the arbitrator.
          23.8 Equitable Relief. Nothing herein shall be deemed to bar the right
of TPR and any third-party licensor to obtain injunctive or declaratory relief
in any court of competent jurisdiction against conduct or threatened conduct
that will cause it loss or damage.
          23.9 Notices. Any notice pursuant to this Agreement shall be sent by
mail, return receipt requested, postage fully prepaid; by telecopy, with a
confirmation copy mailed within three (3) business days; or by a commercial
delivery service of recognized international standing. Notices shall be
addressed as follows:

         
 
  If to Licensee:   Higher Edge Marketing Services, Inc.
77 Battery Street, 2nd Floor
San Francisco, CA 94111
Fax: (415) 962-4055
Attn: Young J. Shin
 
       
 
  If to TPR:   The Princeton Review, Inc.
2315 Broadway
New York, NY 10024
Fax: 212-874-0775
Attn: Mark Chernis

     Addresses for notice may be changed at any time by written notice.

17



--------------------------------------------------------------------------------



 



          23.10 Publicity. Licensee acknowledges that TPR is a publicly-traded
company as of the date of this Agreement. Licensee agrees that, as long as TPR
continues to be publicly-traded, Licensee shall provide at least 48 hours
advance notice to TPR of any press releases or similar communications by
Licensee in order to permit TPR to evaluate whether the communication may
trigger any disclosure or other obligations of TPR under applicable securities
laws.

                      THE PRINCETON REVIEW, INC.       HIGHER EDGE MARKETING
SERVICES, INC.    
 
                   
By:
  /s/ Mark Chernis
 
Mark Chernis       By:   /s/ Young Shin
 
Young J. Shin    

18